NUMBER 13-13-00174-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GILBERT SANTOS GARCIA JR.,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 25th District Court
                        of Gonzales County, Texas.


                          MEMORANDUM OPINION

               Before Justices Rodriguez, Garza, and Perkes
                Memorandum Opinion by Justice Rodriguez
      Appellant Gilbert Santos Garcia Jr. appeals from his conviction for aggravated

assault, a second-degree felony. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011).

In November 2011, after Garcia pleaded guilty to two counts of the offense, the trial court

assessed his punishment at seven years' deferred adjudication probation. On April 2,
2013, at a revocation hearing, the State alleged that Garcia violated conditions of his

community supervision. Garcia informed the trial court that he admitted to twenty-six

violations pleaded in the State’s amended motion to adjudicate. The State offered and

the trial court admitted into evidence Garcia’s stipulation and judicial confession. The

trial court adjudicated Garcia guilty of the offense of aggravated assault and sentenced

him to fifteen years' confinement in the Texas Department of Criminal Justice, Institutional

Division. See id.

       Determining that there are no meritorious claims for appeal, counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm

the judgment of the trial court as modified.

                               I. COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, Garcia's counsel filed a brief stating that, after a

review of the record, he has been “unable to find any arguable issue on appeal attacking

the judgment and sentence.” See 386 U.S. 738, 744–45 (1967). Counsel's brief meets

the requirements of Anders as it presents a professional evaluation showing why there

are no non-frivolous grounds for advancing an appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need

not specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).


                                               2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Garcia's counsel has carefully discussed why, under controlling authority, an

appeal from the judgment and sentence is without merit and frivolous because the record

reflects no reversible error and, in his opinion, there are no arguable issues to raise in this

appeal.    Counsel has demonstrated that he has complied with the requirements of

Anders by (1) examining the record and finding no arguable grounds to advance on

appeal, (2) serving a copy of the motion to withdraw and the appellate brief on Garcia, and

(3) informing Garcia of his right to review the record and to file a pro se response.1 See

Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503, 510 n.3; see also In re

Schulman, 252 S.W.3d at 409 n.23. More than an adequate time has passed, and

Garcia has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record, counsel's motion to withdraw, and

the appellate brief, and we have found nothing that would arguably support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised in

the briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d
1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with the

rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
at 509.

        We note that the judgment adjudicating guilt incorrectly states that the

recommended sentence under the “Terms of Plea Bargain” was “fifteen (15) years

TDCJ-ID,” but the record shows that the recommended sentence was twelve years.

Accordingly, we modify the judgment to reflect that the “Terms of the Plea Bargain”

provision is “twelve (12) years TDCJ-ID.” See TEX. R. APP. P. 43.2(b); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd) (“Appellate courts have

frequently reformed judgments to correct improper recitations or omissions relating to

punishment.”) (citations omitted). We affirm the judgment as modified.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) ("If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.") (citations omitted)). We

grant counsel's motion to withdraw. Within five days of the date of this Court’s opinion,

counsel is ordered to send a copy of the opinion and judgment to Garcia and to advise

Garcia of his right to pursue a petition for review.2 See TEX. R. APP. P. 48.4; see also In

        2   No substitute counsel will be appointed. Should Garcia wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of
the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                      4
re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                          NELDA V. RODRIGUEZ
                                                          Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 20th
day of February, 2014.




                                         5